439 F.2d 697
William Nicholas KARCHER, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 31043 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
March 4, 1971.

Appeal from United States District Court, Southern District of Florida; Ted Cabot, District Judge.
William Nicholas Karcher, pro se; James C. Bonner, Administrative Asst., Legal Assistance for Inmates, Program, Atlanta, Ga., for petitioner-appellant.
Robert W. Rust, U. S. Atty., Richard A. Hauser, Asst. U. S. Atty., Miami, Fla., for respondent-appellee.
Before BELL, AINSWORTH, and GODBOLD, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.**



Notes:


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


**
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966